Title: To James Madison from Jacob Wagner, 10 August 1801
From: Wagner, Jacob
To: Madison, James


Dear sir
Department of State: Washington, 10 Augt. 1801.
I have the honor to enclose to you several public and private letters. Those of importance among the former, are from Mr. Lear, Mr. King and Mr. Thornton. I also received a letter from Mr. Savage, the Agent for seamen at Jamaica, in which he says, that a number of seamen have lately been discharged and that his certificates are respected, on which account he suggests, that the Masters of our vessels should, on their arrival, apply to him to have their crews protected. By the advice of the secretaries of the Treasury and Navy, I gave the letter to Mr. Smith to publish an extract, and also the list of the men discharged, for the satisfaction of their friends.
In Mr. Thornton’s letter you will, I believe, see a case calling for the important decision on the rights of French privateers and prizes within our ports. I have showed it to the two other Secretaries, who have promised to take it into consideration.
A few days ago I received from General Smith a letter respecting an American seaman impressed on board the British Frigate Andromache, which is now cruising off the Chesapeake. General Smith suggested, that it might be adviseable to hire a pilot boat and send a Lieutenant of the Navy to the Andromache to ask for him. It appeared to me, that as expense would be incurred by this expedient and a risk encountered by the possibility of a refusal, which, after so solemn a demand, would be embarrassing, it was preferable to write an easy letter to the British Consul at Norfolk requesting his interposition in the man’s favor. This I did with the concurrence of the secretary of the Navy. I since received a complaint of another American being detained on board her, which I disposed of in the same manner.
Mr. Graham has not yet made his appearance here: but to be prepared for him, I enclose a bundle of papers whence may be extracted the subject of a letter to Mr. Pinckney. It will be a proper time for charging him with the superintendence of our Barbary concerns, in place of the Minister at Lisbon. This superintendence should perhaps be confined to advising and counselling the Agents there: he ought also to be the medium of intelligence between them and the Executive. Should you think fit to impose this charge upon him, he should be desired to communicate it to the Consuls, as we may not for some time have an opportunity of writing directly to Barbary.
Mr. Lee has sailed for Bourdeaux. Mr. Erving takes his passage in the British Packet on the 14th. or 15 inst.
I do not know whether Mr. Brown, on hearing that you are in Virginia, may not wait upon you there, without coming to Washington; if so, I shall forward the passports I have for him, from the foreign ministers, to you, on hearing of his being there. With perfect respect, I have the honor, sir, to be Your most obed. servt.
Jacob Wagner
  

   RC (DLC). Docketed by JM.


   Wagner probably enclosed Tobias Lear to JM, 17 July 1801 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (2 vols. to date; Charlottesville, Va., 1986—)., 1:427–29), Rufus King to JM, 1 June 1801 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (2 vols. to date; Charlottesville, Va., 1986—)., 1:250–52), and Edward Thornton to JM, 1 Aug. 1801.


   William Savage’s 6 July 1801 dispatch to JM has not been found, but an extract appeared in the National Intelligencer on 7 Aug. and a list of seamen followed in the 10 Aug. issue; JM later sent the same extract to Congress (JM to president of Senate, 14 Dec. 1801).


   JM interlined “Graham” above “Brown” on the RC (see Wagner to JM, 3 Aug. 1801, n. 2).

